Citation Nr: 1813446	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-28 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

The Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The issues of entitlement to an initial rating in excess of 10 percent for coronary artery disease and service connection for obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss is related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

The Veteran indicated that he passed his hearing test and had no problems with his hearing when he was drafted in the United States Army.  See July 2012 Statement in Support of Claim.  He further indicated that in 1968 - 69, he was stationed in Pleiku, Vietnam for a year and that he was under "Artillery Hill", with mortal rounds and artillery round barrels being fired over their heads, and that after his separation from service, his hearing problems began around 1970.  Id.  At an August 2017 videoconference hearing, the Veteran further explained that he was at a supply depot, where he was stationed at the base of Artillery Hill, where guns were fired all the time.  He also indicated that he was active in combat, and reiterated that in addition arms fire, there were mortal rounds, where a lot of short ones fell close to him.  See August 2017 Videoconference Hearing Transcript.

The Veteran's service treatment records (STRs) reflect that his hearing was normal upon enlistment into service.  See October 1967 Report of Medical Examination.  His STRs also reflect that his hearing was normal upon separation from service.  See January 1970 Separation Examination.  However, this finding is not dispositive of the issue because the United States Court of Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that hearing loss for VA purposes, under 38 C.F.R. § 3.385 (2017), does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  

The medical evidence of record reflects that the Veteran has a hearing loss for VA purposes, as codified in 38 C.F.R. § 3.385.  See, e.g. August 2017 Private Audiologic Examination (reflecting that the frequency for the right ear is 25 decibels (dB) at 500 Hertz (Hz), 30dB at 1000Hz, 70dB at 2000Hz, 65dB at 3000Hz, and 75dB at 4000Hz; and that the frequency for the left ear is 30dB at 500Hz, 35dB at 1000Hz, 75dB at 2000Hz, 70dB at 3000Hz, and 80dB at 4000Hz).

In an August 2017 private opinion, a physician, Dr. D.W. opined that the Veteran's hearing loss is more likely than not caused by, was a result of, or has been worsened by the military service based noise exposure.  As the basis and rationale for his opinion, Dr. D.W. explained that the degree and hearing loss configuration can vary widely among individuals, depending on the type of noise exposure, subject's age and individual susceptibility, and furthermore, that typically, noise induced hearing loss is initially characterized by poor hearing thresholds at 4000Hz and 6000Hz, but with prolonged and/or repeated noise exposure, the hearing loss progresses, involving other frequencies.  Dr. D.W. also stated that secondary noise effects can develop after termination of noise exposure.  Finally, he explained that the Veteran reported no unprotected noise exposure as a civilian, no familial history of hearing loss, other than age related, no trauma to the head or ears, no use of ototoxic medication, and no sudden loss of hearing.

The Board finds this opinion to be the most probative medical evidence of record, which is dispositive of the issue.  Dr. D.W.'s medical opinion is supported by a detailed rationale, which accounted for the Veteran's medical history, including his subjective complaints, effects of his condition on occupational functioning and daily activities, as well as the Veteran's history of military, occupational and recreational exposure.  Therefore, based on the foregoing, service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the remaining issues on appeal.

Coronary Artery Disease

The Veteran asserts that his service-connected coronary artery disease has worsened since filing his claim in 2012.  See August 2017 Videoconference Hearing Transcript (indicating that his heart condition got to the point where he had to stop working).  In support of his claim for an initial increased rating for coronary artery disease, the Veteran has submitted an August 2017 Disabilities and Benefits Questionnaire (DBQ) from his private physician, Dr. M.M.  However, the Board finds that this August 2017 DBQ is inadequate for rating purposes because Dr. M.M. did not undertake a METs test of the Veteran during his examination.  See 38 C.F.R. § 4.100(b) (2017) (requiring that as a general rule, with exceptions that are not applicable to this case, METs testing is required in all cases pertaining to the application of Diagnostic Code 7005, for the evaluation of coronary artery disease).  Therefore a remand is required for the Veteran to undergo a new examination that is inclusive of METs testing results.

Obstructive Sleep Apnea

At his August 2017 videoconference hearing, the Veteran testified that while he was in active duty, he was removed from guarding the perimeter because he could hardly stay awake.  His wife stated that since the first day of the Veteran's separation from service, he snored badly, he would stop breathing, and that it "progressed and progressed and progressed [until] they were afraid."  See August 2017 Videoconference Hearing Transcript.  

In an August 2012 VA examination for sleep apnea, the VA examiner, however, opined that the Veteran's obstructive sleep apnea was less likely s not (50 percent or greater probability) incurred in or caused by an in-service injury, event or illness.  The Board however finds this VA examination to be inadequate for purposes of determining this claim because the VA examiner's opinion was primarily based on the absence of evidence of sleep apnea symptoms in his service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (A VA examination is inadequate where the VA examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the service treatment records to provide a negative opinion).  Therefore, a remand is required for a new VA examination on the etiology of the Veteran's sleep apnea disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding private and VA treatment records and associate them with the claims file.

2.  Thereafter, schedule the Veteran for a new VA examination to determine the current severity of his coronary artery disease.  The VA examiner must review the claims file and must note that review in the report.  A copy of this REMAND must also be provided to the VA examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake a full cardiac examination, specifically including a METs test.

3.  Also, schedule the Veteran for a new VA examination to determine the nature and etiology of his obstructive sleep apnea.  The VA examiner must review the claims file and must note that review in the report.  A copy of this REMAND must also be provided to the VA examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea is related to the Veteran's time in service.

b.  Consider all lay statements from the Veteran and his spouse about the onset and symptomatology of his obstructive sleep apnea, including and not limited to, their competent lay statements from the August 2017 videoconference hearing.  The VA examiner must construe all disclosures and statements from the Veteran and his spouse as credible, unless the VA examiner has good reason to believe that the information being provided cannot be reliable.

c.  If it is determined that there is another likely etiology for his obstructive sleep apnea, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

4.  After ensuring compliance, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


